DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 01/18/2021, with respect to the rejection(s) of claim(s) 1 under Draper/Menichini have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Draper/Menichini in view of Vicentin US 2008/0073373.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draper US 7,689,318 in view of Menichini US 7,152,736 and Vicentin US 2008/0073373.
Draper discloses a method for securely placing medications in an automated dispenser comprising:
(Re claim 1) “providing a locked delivery container filled with one or more medications” (1007 figure 12). “determining that an enclosure of the dispenser is closed” (col 8 lines 44-60, ‘position sensing hardware’). “unlocking the delivery container … closed” (col 9 lines 15-40). “automatically removing medications from the delivery container and placing the removed medication in an inventory storage 
Draper does not disclose that the one or more storage plates comprises foam nor opening a product blocking door.
Menichini teaches foam storage plates (12 figure 1).
Vicentin teaches determining that an enclosure of the dispenser is closed and opening a product blocking door (1,3 figure 1).
It would have been obvious to one skilled in the art to modify the system of Draper to include a foam storage plate because foam would allow a more secure hold of containers of various sizes and to include a product blocking door because it prevents access to the internal compartment to prevent theft and tampering.
(Re claim 2) “identifying each medication placed in the inventory storage container” (col 9 lines 49-55).
(Re claim 3) “reading a barcode positioned on the medication and comparing the … a database” (col 9 lines 49-55).
(Re claim 4) “storing information about each medication placed in the inventory storage container” (col 9-10 lines 49-11).
(Re claim 5) “information comprises one or more of an identity of the medication, a quantity, and a storage location within the automated dispenser” (col 9-10 lines 49-11).
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draper/Menichini/Vicentin in view of Jefferies et al. US 2013/0231775.
Draper disclose the delivery container containing inventory information and reading the information of each item unloaded form the delivery container.
Draper does not disclose comparing an invoice (inventory information) with the items container in the delivery container.
Jefferies teaches comparing inventory in a delivery container (loading compartment) with an invoice (para 0066).
It would have been obvious to one skilled in the art to modify the system of Draper to include comparing inventory in a delivery container with an invoice because it acts to verify that all the medication on the invoice has been delivered and loaded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,526,142.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651